        Case 1:19-cv-00253-DCN Document 13 Filed 09/09/20 Page 1 of 14




                          UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

 GARY NICHOLAS BALL,                            Case No. 1:19-cv-00253-DCN

        Petitioner,                             MEMORANDUM DECISION AND
                                                ORDER
 v.

 JOSH TEWALT,

        Respondent.


       The Petition for Writ of Habeas Corpus filed by Petitioner Gary Nicholas Ball

(Petitioner) is now fully briefed and ripe for adjudication. Dkts. 3, 12. Petitioner was

provided with an opportunity to file a reply to the Response, but has elected not to do so.

See Dkt. 7. Having reviewed the record in this matter, including the state court record

lodged by the parties, and having considered the arguments of the parties, the Court enters

this Order denying the Petition and dismissing it with prejudice.


                                REVIEW OF PETITION

          1. Procedural Background

       On September 9, 2014, and October 16, 2014, Petitioner sold heroin to a confidential

police informant. On October 22, 2014, Detective Beckner arrested Petitioner for making

the two prior sales. He later was charged in a criminal action in the Fourth Judicial District

Court in Ada County, Idaho.

       Petitioner pleaded guilty to and was convicted of trafficking heroin in violation of

Idaho Code § 37-2732B(a)(6)(B). His judgment of conviction was entered on June 17,


MEMORANDUM DECISION AND ORDER - 1
           Case 1:19-cv-00253-DCN Document 13 Filed 09/09/20 Page 2 of 14




2015. He received a sentence of ten years fixed, followed by ten years indeterminate.

       Petitioner filed a direct appeal, raising an excessive sentence claim, which was

unsuccessful. He next filed a post-conviction action, raising claims of ineffective assistance

of counsel. He received no relief. His appeal was unsuccessful, with the Idaho Court of

Appeals affirming his conviction, and the Idaho Supreme Court denying his petition for

review and entering its remittitur on August 30, 2019.

            2. Facts underlying Ineffective Assistance of Counsel Claims

       In this action, Petitioner brings one claim that his Sixth and Fourteenth Amendment

rights to effective assistance of counsel were violated. The factual basis of that claim is as

follows.

       Petitioner asserts that trial counsel failed to thoroughly investigate the facts of his

arrest that would have supported a successful motion to suppress. According to Petitioner,

the officer who arrested him on October 22 did not have probable cause to make the arrest

because the officer did not witness the crimes committed on September 9 and October 16.

Petitioner asserts that no affidavit of probable cause was filed before he was arrested on

October 22. He further asserts that the officer who arrested him had no right to search his

residence on October 22, which turned up the quantity of drugs to later charge him with

trafficking, rather than just the delivery charges from September 9 and October 16.

       A probable cause affidavit and a criminal complaint containing all three charges

were filed on October 23, 2014. State’s Lodging A-1, pp. 6-8. An Information Part II was

filed on January 21, 2015, charging Petitioner with a sentencing enhancement based on

having a previous trafficking felony. Id., p. 33.


MEMORANDUM DECISION AND ORDER - 2
        Case 1:19-cv-00253-DCN Document 13 Filed 09/09/20 Page 3 of 14




       In support of the criminal complaint, Detective Beckner’s probable cause affidavit

stated the following. State’s Lodging C-1, pp. 12-13. Beckner declared that Petitioner had

sold heroin to a confidential informant working under Beckner’s direction on September

9, 2014, and October 16, 2014. On October 22, 2014, Beckner received a tip that Petitioner

would be transporting a large quantity of heroin from Utah to Idaho to sell for profit. That

same day, Beckner verified that Petitioner was renting room #207 at the Budget Inn in

Boise. Two other detectives watched Petitioner go in and out of the room, in and out of a

nearby McDonald’s restaurant, and over to some occupants of a car for a few seconds.

Beckner identified Petitioner from his driver’s license photo and placed Petitioner under

arrest for the two prior charges of delivery of heroin. Id.

       In a search incident to arrest, Beckner searched Petitioner’s person and found

heroin, marijuana, a bag of assorted prescription pills, and a large quantity of cash. Beckner

declared in his affidavit that he read Petitioner his Miranda rights and Petitioner gave

consent for the search of his room and agreed to answer questions. Id., at 13, 115.

       Beckner searched Petitioner’s Budget Inn room #207 and found a heroin-like

substance, scales, packaging materials, drug paraphernalia, and a .45 caliber handgun with

bullets. Another detective helped Beckner test the substance found, and it was presumed

positive for heroin. Id., at 13.

       Along with the above narrative, Beckner checked the box on the probable cause

affidavit form indicating that a crime had been committed in his presence. Id., p. 12. As

noted above, the affidavit was filed one day after Petitioner was transported to jail and

booked for delivery of heroin, trafficking, and unlawful possession of a firearm. Id., pp.


MEMORANDUM DECISION AND ORDER - 3
         Case 1:19-cv-00253-DCN Document 13 Filed 09/09/20 Page 4 of 14




13. On the same day the probable cause affidavit and criminal complaint were filed,

October 23, 2014, Petitioner was arraigned by video by Fourth Judicial District Court

Magistrate Judge Michael Oths. Id., p. 2. A grand jury indictment addressing the same

charges was issued on November 25, 2014. Id., p. 19.

       Petitioner asked his defense attorney to file a motion to suppress the evidence that

supported the trafficking charge based on irregularities in the arrest and in the affidavit of

probable cause. Petitioner’s attorney refused. Petitioner then entered into a plea agreement

with the State. In so doing he completed a form that stated he understood that he would not

be able to contest any issues concerning the method or manner of his arrest or any searches

or seizures in his arrest (which does not affect his ineffective assistance of counsel claim).

Id., p. 51.

       On post-conviction review, the state district court summarily dismissed Petitioner’s

ineffective assistance claim. The court found that Petitioner failed to show any probability

that a motion to suppress would have been granted; thus, there was no deficient

performance of trial counsel. State’s Lodging C-1, p. 119. Despite the check box indicating

a crime was committed in Beckner’s presence, the state district court concluded that the

words of the affidavit were reasonably accurate: “[T]he officer’s affidavit is clear that

probable cause was not based on any sale that occurred on October 22, 2014, but on the

two sales made to the confidential informant, working under the arresting officer’s

direction.” Id. “Thus,” the state district court concluded, “the record does not support

Petitioner’s claim that the arresting officer falsely stated that a crime occurred in his

presence on October 22, 2014.” Id.


MEMORANDUM DECISION AND ORDER - 4
        Case 1:19-cv-00253-DCN Document 13 Filed 09/09/20 Page 5 of 14




       The state district court noted that, under Idaho law, an officer need not be present at

the commission of a crime to arrest a person for a felony. Id., p. 119-20; see I.C. § 19-603.

As a result, the court concluded that “the officer’s reliance on the actions and reporting of

the informant he had directed could support a probable cause finding that a felony had been

committed by Ball.” Id., p. 120. This statement by the state district court clarifies that it

opined that it does not matter whether Detective Beckner was present during the

informant’s drug buy, or merely set it up and directed it.

       The state district court went on to reject all of Petitioner’s various formulations of

his claim:

                      Additionally, Petitioner argues that the officer’s
              affidavit “states that his probable cause is two charges of
              delivery of a controlled substance, however, those charges and
              indictment had not been filed yet, and there was no outstanding
              information or indictment filed and there was no warrant for
              arrest outstanding yet.” Although the officer’s affidavit does
              state that he arrested Ball “for the two charges of delivery of
              heroin,” this Court rejects Petitioner’s unsubstantiated legal
              conclusion that a minor semantic dispute extinguishes probable
              cause. Rather, an officer may arrest a suspect without obtaining
              a warrant when the suspect “has committed a felony, although
              not in his presence,” or “[w]hen a felony has in fact been
              committed and he has reasonable cause for believing the
              person arrested to have committed it.” I.C. § 19-603. Thus,
              Petitioner’s claim that probable cause did not exist simply
              because the officer used the term “charges” before formal
              charges were filed, despite the fact that the officer visually
              identified Ball as someone who recently sold heroin to an
              informant under the officer’s direction, fails as a matter of law.
              The Court finds the officer’s affidavit is internally consistent
              and not misleading, as Petitioner argues.

                     Petitioner’s argument that charges had to have been
              filed before he could be arrested is also misplaced. An officer
              can arrest when probable cause supports a felony has been


MEMORANDUM DECISION AND ORDER - 5
        Case 1:19-cv-00253-DCN Document 13 Filed 09/09/20 Page 6 of 14




              committed and the officer has reasonable cause for
              believing the person arrested committed the crime.
              There is no requirement that the arrest can occur only
              after charges have been filed. Rather, charges are
              normally filed after the person has been arrested for the
              alleged criminal conduct.

                      When read as a whole, the officer’s probable
              cause affidavit indicates that the officer was present for,
              and participated in, two controlled purchases from Ball,
              as well as for Ball’s October 22, 2014 arrest. However,
              even if the affidavit did contain errors, Petitioner does
              not contest that he sold heroin to a confidential
              informant on two occasions. Accordingly, because the
              officer had reasonable cause to believe that Ball
              committed two felonies, he had probable cause to arrest
              Ball. Therefore, the record before this Court does not
              indicate that any motion to suppress that Petitioner’s
              trial counsel might have filed should have been granted.

State’s Lodging C-1, pp. 120-21 (emphasis added).

       The Idaho Court of Appeals agreed with the state district court and denied

Petitioner’s claim. The Court of Appeals pointed out that Ball’s claim of ineffective

assistance was based on a faulty state-law premise—Ball’s theory that, in Idaho, an officer

could only make a warrantless arrest for felonies committed in his presence:

                      Ball takes issue with the officer’s affidavit, which
              explained there was no controlled purchase of narcotics on the
              day Ball was arrested. The district court addressed these claims
              at length. The district court concluded that Ball failed to
              establish any probability that a motion to suppress would have
              been successful, and thus, could not establish deficient
              performance by trial counsel. In its opinion, the district court
              disagreed with Ball that the arrest was illegal because no crime
              occurred in the officer’s presence. The district court explained
              the officer’s affidavit did not state—as Ball claimed—that Ball
              committed a crime in the officer’s presence. Rather, the
              probable cause in the case arose from two prior sales that Ball
              made to a confidential informant. In addition, the district court


MEMORANDUM DECISION AND ORDER - 6
        Case 1:19-cv-00253-DCN Document 13 Filed 09/09/20 Page 7 of 14




              determined Ball’s trial counsel conceded at the hearing that
              under Idaho law, an officer need not be present at the
              commission of a felony for an officer to subsequently arrest a
              person for that alleged felony.

                      Ball has not shown error in the district court’s analysis.
              Ball fails to address the district court’s correct conclusion that
              information from a confidential informant is a sufficient
              ground for arrest. Ball also fails to account for the concession
              made at the hearing that an officer does not need to be present
              at the commission of a felony in order to have probable cause
              to later arrest an individual for committing that felony. On
              appeal, Ball repeats his earlier claims that his arrest was illegal
              because the officer did not have probable cause to make an
              arrest. However, this position fails to account for the district
              court’s analysis, which explained why the motion to suppress
              would not have been granted, even if Ball’s trial counsel filed
              the motion. Because the officer had probable cause to lawfully
              arrest Ball, there were no grounds upon which the district court
              would have granted a motion to suppress.

State’s Lodging D-6, p. 5 (citing I.C. §19-603). Because Ball failed to show a motion to

suppress would have succeeded, the court concluded under a Strickland analysis that “trial

counsel was not ineffective for failing to file the motion.” Id.

       Because Petitioner’s claim has been properly exhausted on the merits in state court,

the Court now considers it under federal standards.

          3. Standard of Law

       Federal habeas corpus relief may be granted where a petitioner “is in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).

A challenge to a state court judgment that addressed the merits of any federal claims is

governed by Title 28 U.S.C.§ 2254(d), as amended by the Anti-terrorism and Effective

Death Penalty Act of 1996 (“AEDPA”).



MEMORANDUM DECISION AND ORDER - 7
          Case 1:19-cv-00253-DCN Document 13 Filed 09/09/20 Page 8 of 14




       The AEDPA limits relief to instances where the state court’s adjudication of the

petitioner’s claim:

              (1) resulted in a decision that was contrary to, or involved an
              unreasonable application of, clearly established Federal law, as
              determined by the Supreme Court of the United States; or

              (2) resulted in a decision that was based on an unreasonable
              determination of the facts in light of the evidence presented in
              the state court proceeding.

28 U.S.C. § 2254(d). A federal habeas court reviews the state court’s “last reasoned

decision” in determining whether a petitioner is entitled to relief. Ylst v. Nunnemaker, 501

U.S. 797, 804 (1991).

       Where a petitioner contests the state court’s legal conclusions, including application

of the law to the facts, § 2254(d)(1) governs. That section consists of two alternative tests:

the “contrary to” test and the “unreasonable application” test.

       Under the first test, a state court’s decision is “contrary to” clearly established

federal law “if the state court applies a rule different from the governing law set forth in

[the Supreme Court’s] cases, or if it decides a case differently than [the Supreme Court]

[has] done on a set of materially indistinguishable facts.” Bell v. Cone, 535 U.S. 685, 694

(2002).

       Under the second test, to satisfy the “unreasonable application” clause of

§ 2254(d)(1) the petitioner must show that the state court—although it identified “the

correct governing legal rule” from Supreme Court precedent—nonetheless “unreasonably

applie[d] it to the facts of the particular state prisoner’s case.” Williams (Terry) v. Taylor,

529 U.S. 362, 407 (2000). “Section 2254(d)(1) provides a remedy for instances in which a


MEMORANDUM DECISION AND ORDER - 8
           Case 1:19-cv-00253-DCN Document 13 Filed 09/09/20 Page 9 of 14




state court unreasonably applies [Supreme Court] precedent; it does not require state courts

to extend that precedent or license federal courts to treat the failure to do so as error.” White

v. Woodall, 572 U.S 415, 426 (2014).

          A federal court cannot grant habeas relief simply because it concludes in its

independent judgment that the state court’s decision is incorrect or wrong; rather, the state

court’s application of federal law must be objectively unreasonable to warrant relief.

Lockyer v. Andrade, 538 U.S. 63, 75 (2003); Bell, 535 U.S. at 694. If fairminded jurists

could disagree on the correctness of the state court’s decision, then relief is not warranted

under § 2254(d)(1). Harrington v. Richter, 562 U.S. 86, 101 (2011). The Supreme Court

emphasized that “even a strong case for relief does not mean the state court’s contrary

conclusion was unreasonable.” Id. (internal citation omitted).

          The clearly-established law governing a Sixth Amendment claim of ineffective

assistance of counsel is found in Strickland v. Washington, 466 U.S. 668 (1984). Strickland

dictates that, to succeed on an ineffective assistance claim, a petitioner must show that (1)

counsel’s performance was deficient in that it fell below an objective standard of

reasonableness, and that (2) the petitioner was prejudiced by the deficient performance. Id.

at 684.

          In assessing trial counsel’s performance under Strickland’s first prong, a reviewing

court must view counsel’s conduct at the time that the challenged act or omission occurred,

making an effort to eliminate the distorting lens of hindsight. Id. at 689. The court must

indulge in the strong presumption that counsel’s conduct fell within the wide range of

reasonable professional assistance. Id.


MEMORANDUM DECISION AND ORDER - 9
       Case 1:19-cv-00253-DCN Document 13 Filed 09/09/20 Page 10 of 14




       In assessing prejudice under Strickland’s second prong, a court must find that,

under the particular circumstances of the case, there is a reasonable probability that, but for

counsel’s errors, the result of the proceeding would have been different. Id. at 684, 694. A

reasonable probability is one sufficient to undermine confidence in the outcome. Id. at 694.

       A petitioner must establish both deficient performance and prejudice to prove an

ineffective assistance of counsel claim. 466 U.S. at 697. On habeas review, the court may

consider either prong of the Strickland test first, or it may address both prongs, even if one

is deficient and will compel denial. Id.

       The foregoing standard, giving deference to counsel’s decisionmaking, is the de

novo standard of review. Another layer of deference—to the state court decision—is

afforded under AEDPA. In giving guidance to district courts reviewing Strickland claims

on habeas corpus review, the United States Supreme Court explained:

                     The pivotal question is whether the state court’s
              application of the Strickland standard was unreasonable. This
              is different from asking whether defense counsel’s
              performance fell below Strickland’s standard. Were that the
              inquiry, the analysis would be no different than if, for example,
              this Court were adjudicating a Strickland claim on direct
              review of a criminal conviction in a United States district court.
              Under AEDPA, though, it is a necessary premise that the two
              questions are different. For purposes of § 2254(d)(1), “an
              unreasonable application of federal law is different from an
              incorrect application of federal law.” Williams, supra, at 410,
              120 S.Ct. 1495. A state court must be granted a deference and
              latitude that are not in operation when the case involves review
              under the Strickland standard itself.

Harrington v. Richter, 562 U.S. at 112.




MEMORANDUM DECISION AND ORDER - 10
         Case 1:19-cv-00253-DCN Document 13 Filed 09/09/20 Page 11 of 14




       B. Discussion

       To prevail on his ineffective assistance of counsel claim, Petitioner must show that

the state trial court probably would have granted a motion to suppress based on any of his

arguments that Detective Beckner did not have probable cause for his arrest. The Court

agrees with the state district court that, despite a few inconsequential anomalies, Officer

Beckner’s affidavit established probable cause for the arrest under state law standards.

Beckner had directed the informant to participate in the earlier delivery incidents, and had

probable cause to arrest Petitioner on October 22, 2014.1

       As discussed above, Petitioner has not shown that his arrest was contrary to Idaho

law, and his counsel rightly acknowledged that was the case. See, e.g., State v. Polson, 339

P.2d 510, 513 (Idaho 1959) (noting that “[g]enerally, an officer may, without a warrant,

arrest a person whom he has probable cause to believe guilty of a felony,” and that an

officer “need not necessarily have personal knowledge of the facts constituting the offense,

in the sense of having seen or witnessed the offense himself.” (spelling regularized).)

       Nor has Petitioner shown that the arrest is contrary to federal law. The federal

standard for arrest is “probable cause,” defined in terms of facts and circumstances

“sufficient to warrant a prudent man in believing that the (suspect) had committed or was



1
  On that same day, in the course of the arrest, Detective Beckner also discovered the evidence to support
the trafficking charge (there is no statutory requirement that a suspect be caught in the act of trafficking;
merely having all of the supplies and drugs in a quantity for trafficking is sufficient). Particularly, Petitioner
was charged under Idaho Code § 37-2732B(a)(6)(b), which provides: “Any person who knowingly
manufactures, delivers or brings into this state, or who is knowingly in actual or constructive possession of,
two (2) grams or more of heroin or any salt, isomer, or salt of an isomer thereof ... , is guilty of a felony,
which felony shall be known as ‘trafficking in heroin.’” On the day of arrest, Detective Beckner found and
tested an amount of drugs in Plaintiff’s hotel room that qualified for that offense.


MEMORANDUM DECISION AND ORDER - 11
       Case 1:19-cv-00253-DCN Document 13 Filed 09/09/20 Page 12 of 14




committing an offense.” Beck v. Ohio, 379 U.S. 89, 91 (1964). Probable cause is

established by what the officers observed and what a reasonable officer would have done

in that situation. Baker v. McCollan, 443 U.S. 137, 145–46 (1979).

      The probable-cause determination “must be made by a judicial officer either before

or promptly after arrest.” Gerstein v. Pugh, 420 U.S. 103, 125 (1975). There is no rule that

a probable cause determination must precede an arrest:

                     Maximum protection of individual rights could be
              assured by requiring a magistrate’s review of the factual
              justification prior to any arrest, but such a requirement would
              constitute an intolerable handicap for legitimate law
              enforcement. Thus, while the Court has expressed a preference
              for the use of arrest warrants when feasible, Beck v. Ohio,
              supra, 379 U.S. at 96, 85 S.Ct., at 228; Wong Sun v. United
              States, 371 U.S. 471, 479—482, 83 S.Ct. 407, 412—414, 9
              L.Ed.2d 441 (1963), it has never invalidated an arrest
              supported by probable cause solely because the officers failed
              to secure a warrant. See Ker v. California, 374 U.S. 23, 83 S.Ct.
              1623, 10 L.Ed.2d 726 (1963); Draper v. United States, 358
              U.S. 307, 79 S.Ct. 329, 3 L.Ed.2d 327 (1959).

Gerstein v. Pugh, 420 U.S. 103, 113 (1975) (emphasis added).

      Under Petitioner’s theory, many criminal acts might go unpunished if officers had to

wait to arrest suspects until after court papers were filed, because the opportunity would

be lost and the suspect might not be found later. Based on the cited federal cases,

Petitioner’s theories of wrongful arrest are rejected by this Court, and would have been

rejected by the state district court if trial counsel had filed a motion to suppress on those

grounds.

      Petitioner does not contest that he was read his Miranda rights and consented to a

search, which led to the additional trafficking and unlawful possession of a firearm charges.


MEMORANDUM DECISION AND ORDER - 12
        Case 1:19-cv-00253-DCN Document 13 Filed 09/09/20 Page 13 of 14




Even if he now contests that, the state district court found that fact in its decision. See

State’s Lodging C-1, p. 115. Therefore, his additional argument that the officer should not

have searched his residence has no factual support.

      Because a motion to suppress would have been rejected by the state district court for

lack of state or federal legal support, Petitioner’s counsel was not deficient in failing to file

such a motion, and no prejudice resulted. Because Petitioner’s claims were thoroughly

reviewed by the state courts on the merits, the decision of the Idaho Court of Appeals is

entitled to the double-deference standard of Harrington v. Richter, supra. The Court

concludes that Petitioner’s claim fails under both the lesser standard of de novo review and

under the high standard of Harrington v. Richter—that not all reasonable jurists would

agree that Petitioner’s right to the effective assistance of counsel was violated; therefore

federal habeas corpus relief is unwarranted. For the foregoing reasons, the Court will deny

and dismiss the Petition for Writ of Habeas Corpus.

                                           ORDER

              IT IS ORDERED:

   1. Respondent’s Motions for Extension of Time to File Answer (Dkt. 10, 11) are

       GRANTED. The Answer is considered timely (Dkt. 12).

   2. The Petition for Writ of Habeas Corpus (Dkt. ) is DENIED and DISMISSED with

       prejudice.

   3. The Court does not find its resolution of this habeas matter to be reasonably

       debatable, and a certificate of appealability will not issue. See 28 U.S.C. § 2253(c);

       Rule 11 of the Rules Governing Section 2254 Cases. If Petitioner files a timely


MEMORANDUM DECISION AND ORDER - 13
     Case 1:19-cv-00253-DCN Document 13 Filed 09/09/20 Page 14 of 14




     notice of appeal, the Clerk of Court shall forward a copy of the notice of appeal,

     together with this Order, to the United States Court of Appeals for the Ninth Circuit.

     Petitioner may seek a certificate of appealability from the Ninth Circuit by filing a

     request in that court.


                                                DATED: September 9, 2020


                                                _________________________
                                                David C. Nye
                                                Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 14
